The offense charged is obtaining goods under false pretense, which may be punished by imprisonment in the penitentiary. The Code, secs. 1025, 1026. Since the enactment of chapter 205, Laws 1891, defining the line between felonies and misdemeanors, all offenses which may be punished by death or imprisonment in the penitentiary are felonies. The bill is defective as a charge for false pretense, as it omits the word "feloniously," and judgment must be arrested. S. v.Skidmore, 109 N.C. 795; S. v. Purdie, 67 N.C. 25. There is no exception stated for the refusal to grant the motion in arrest of judgment, but that is a motion which may be taken here for the first time. Rule 27 of the Supreme Court. There is an exception to the refusal to quash, but that motion was properly refused. S. v. Flowers, 109 (856)  N.C. 841. The judge should have held the prisoner and have given the solicitor opportunity to send a new bill curing the defect. This should not have caused a postponement of the trial to the next term. S. v. Skidmore, supra.
JUDGMENT ARRESTED.
Cited: S. v. Lee, 114 N.C. 846; S. v. Wilson, 116 N.C. 980; S. v.Bunting, 118 N.C. 1200; S. v. Harwell, 129 N.C. 551, 555; S. v. Marsh,132 N.C. 1001; S. v. Stephens, 170 N.C. 747; S. v. Paris, 181 N.C. 585. *Page 555